 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1573 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2010 
Mr. Polis of Colorado (for himself and Mr. Lamborn) submitted the following resolution; which was referred to the Committee on Rules 
 
RESOLUTION 
To amend the Rules of the House of Representatives to prohibit bills and joint resolutions from containing more than one subject. 
 
 
That  
(a)rule XXI of the Rules of the House of Representatives is amended by adding at the end the following new clause— 
 
11. 
(a)No bill, joint resolution, or amendment to any bill or joint resolution that contains more than a single subject may be received or considered in the House. A question of order on the number of subjects in any such bill, joint resolution, or amendment thereto, may be raised at any time. 
(b)The single subject of any bill or joint resolution shall be expressed in the title. 
(c)Paragraphs (a) and (b) do not apply to a bill, joint resolution, or amendment thereto that complies, consolidates, revises, or rearranges the statutory law.. 
(b)The amendment made by this resolution shall take effect immediately before noon, January 3, 2011. 
 
